262 U.S. 65
43 S.Ct. 494
67 L.Ed. 865
UNITED STATESv.MOSSEL.  SAME  v.  MILFORD.
Nos. 372, 373.
Supreme Court of the United States
Argued April 10, 1923.
April 23, 1923

The Attorney General and Mr. James A. Fowler, of Knoxville, Tenn., for the United States.
Mr. George A. King, of Washington, D. C. for appellees.
Mr. Justice McKENNA delivered the opinion of the Court.


1
Under stipulation of counsel, filed in the clerk's office, the above cases are submitted on the record as printed in United States v. Harry W. Luskey (No. 371) 262 U. S. 62, 43 Sup. Ct. 493, 67 L. Ed. ——, just decided, 'it being agreed by counsel that they shall be controlled by the decision in that case.'


2
Therefore, upon its authority, the judgments in these cases are


3
Affirmed.